Citation Nr: 1042076	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for colon cancer to include as 
result of exposure to Agent Orange and/or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In June 2008, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
transcript of the hearing is of record.

When this issue was originally before the Board in September 
2008, it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order).  In May 2008, the Federal 
Circuit upheld VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of his or her military duty in order to be entitled to the 
presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) 
and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  In January 2009, the United States Supreme 
Court denied a petition for a writ of certiorari.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Later that 
month, the stay of adjudication of claims for compensation based 
on exposure to herbicides affected by Haas was lifted.  See 
Chairman's Memorandum No. 01-09-03 (Jan. 22, 2009).  As such, 
this issue is now before the Board.

In June 2009, the Board remanded this matter to request 
clarification of the October 2006 VA examiner's opinion.  After 
accomplishing the requested action to the extent possible, the RO 
continued the denial of the claim (as reflected in the July 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 due to residuals from a perforated colon during a 
colonoscopy in February 2009 has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the medical 
evidence of record shows that the veteran is currently diagnosed 
with colon cancer; however, colon cancer is not a disease 
associated with exposure to certain herbicide agents as 
enumerated under 38 C.F.R. § 3.309(e).

2.  The evidence of record indicates that the Veteran was exposed 
to asbestos as a part of his occupation as a machinist mate 
during military service.

3.  The competent medical evidence of record shows that the 
Veteran's colon cancer is not related to the Veteran's in-service 
exposure to asbestos or any other incident in service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R §§ 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that a 
March 2004 VCAA letter satisfied the duty to notify provisions 
and it was provided to the Veteran prior to the initial decision 
by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter advised the Veteran what information and 
evidence was needed to substantiate his service connection claim 
for colon cancer.  The letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records and 
records from other Federal agencies.  The Board observes that the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, however, such error is harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to his service connection claim for 
colon cancer.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
service personnel records, VA treatment records, VA examination 
report dated in March 2004, October 2006 and January 2010, 
medical articles and SSA disability records.  

The March 2004 VA examination and the March 2006 VA examination 
in consideration with the January 2010 clarification opinion 
reflect that the examiners conducted a review of the Veteran's 
claims file in addition to obtaining an oral history from the 
Veteran and conducting a physical evaluation.  The examiners 
discussed the relevant evidence of record.  Following the above, 
the examiners provided a diagnosis and a nexus opinion with a 
supporting rationale, which appear to be based on the evidence of 
record.  As such, the Board finds the March 2004, October 2006 
and January 2010 VA examinations are adequate for rating 
purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion). 

In addition, as noted in the Introduction, this claim was 
previously remanded in June 2009 to request clarification of the 
October 2006 VA examiner's opinion.  In January 2010, the 
examiner from October 2006 reviewed the claims file and clarified 
her opinion by addressing the issue of whether the Veteran's 
colon cancer is at least as likely as not caused by or related to 
in-service asbestos exposure with a reasoned medical explanation 
for her opinion.  Accordingly, the Board finds that there has 
been substantial compliance with the June 2009 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim, copies of letters written 
to the Veteran's parents while in service and a video tape 
regarding the severity of the his disabilities.  The Board has 
carefully reviewed such evidence and it concludes that the 
veteran has not identified further available evidence not already 
of record.  There is no other indication in the file that there 
are additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for colon cancer in February 2004.  He 
contends that his colon cancer is related to his active military 
service to include as the result of exposure to asbestos and/or 
herbicides.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In order, to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for colon 
cancer, the Board must determine whether the Veteran has a 
current disability.  VA treatment records show that the Veteran 
was diagnosed with colon cancer in January 2004.  Thus, the Board 
finds that the Veteran has a current diagnosis of the claimed 
disorder.  

In regards to the Veteran's claim of colon cancer as a result of 
exposure to Agent Orange, the Veteran must show the following in 
order to establish presumptive service connection for a disease 
associated with exposure to certain herbicide agents: (1) that he 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he currently 
suffers from a disease associated with exposure to certain 
herbicide agents enumerated under § 3.309(e); and (3) that the 
current disease process manifested to a degree of 10 percent or 
more within the specific time period prescribed in § 
3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2010).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran contends that he was exposed to Agent Orange while 
stationed on the U.S.S. Black as the ship was in "Brown Water" 
for about a week.  He reported that the ship was used as gunfire 
support for an operation going on land.  In support of his 
contention, the Veteran submitted copies of letters the Veteran 
sent to his family with the envelopes date stamped by the U.S. 
Post Office in July 1966.  These letters reveal that the 
Veteran's ship was about ten miles up the mouth of the Saigon 
River and firing into the enemy positions.  The Veteran's 
personnel records show that the Veteran served on the U.S.S. 
Black between May 1966 and August 1967.  In January 2010, VA 
issued a document, "Compensation and Pension Bulletin," listing 
ships that had "brown water" operations during the Vietnam era.  
The U.S.S. Black was listed as a destroyer that operated on the 
Saigon River between July 13 and July 19, 1966.  As the evidence 
of record shows that the Veteran was aboard the U.S.S. Black in 
July 1966, the Board finds that there is sufficient evidence of 
service in the Republic of Vietnam during the applicable 
presumptive period and therefore exposure to an herbicide agent 
is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).  

Nonetheless, colon cancer is not among the statutorily enumerated 
diseases set forth above for which presumptive service connection 
is available for Veterans exposed to herbicide agents during 
active service.  Accordingly, the Veteran's colon cancer claim is 
not entitled to the presumption of service connection due to 
Agent Orange exposure. 

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection for 
a given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d F.3d 1039, 1043-44 
(Fed. Cir. 1994).  The Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to exposure to herbicides, but must also 
determine whether his disability is otherwise the result of 
active service.  Thus, the fact that the Veteran may not meet the 
requirements of a presumptive regulation does not preclude him 
from establishing, in the alternative, service connection by way 
of proof of actual direct causation.

The evidence of record does not show that a malignant tumor arose 
during military service or within one year of separation from 
active service.  In fact, the evidence reveals the Veteran was 
first diagnosed with a malignant tumor in the colon in January 
2004, approximately 35 years after service.  Therefore, 
presumptive service connection for a chronic disease is not 
warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

As there is no evidence of colon cancer shown in service or 
manifested to a degree of 10 percent or more within the one-year 
presumptive period from service discharge, the threshold question 
is whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current colon cancer and 
his active military service.  The Board notes that there is no 
competent medical opinion linking the veteran's colon cancer to 
herbicide exposure.  In this regard, a VA examiner in March 2004 
provided an opinion that the Veteran has colon cancer likely from 
a combination of environmental factors and positive family 
history.  The examiner asserted that he was not able find any 
plausible link between the Veteran's colon cancer and his time 
served in the Navy.  The Board has determined that the March 2004 
opinion is probative on the issue of whether the Veteran's colon 
cancer is related to military service as he provided a rational 
explanation connecting his conclusion to the relevant medical 
data.  See Nieves- Rodriguez v. Peake, 22 Vet. App. at 304 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions...relevant points that can be discussed in an examination 
report include, but are not limited to, why the examiner finds 
cited studies persuasive or unpersuasive, whether the veteran has 
other risk factors for developing the claimed condition..").  
Thus, the competent medical evidence does not support a link 
between the Veteran's colon cancer and military service to 
include herbicide exposure.

The Veteran also claims that his current colon cancer was caused 
by exposure to asbestos.  The Veteran's service records indicate 
that he served as a machinist mate on the U.S.S. Black from May 
1966 to August 1967.  A machinist mate is responsible for a 
ship's steam propulsion and for maintaining auxiliary equipment 
and on deck machinery.  The Board finds that the Veteran's 
military occupational specialty was one, which would normally 
place him at high risk of exposure to asbestos.  Accordingly, the 
Board concedes that the Veteran was exposed to asbestos during 
military service.   

However, the Board finds that the preponderance of the evidence 
shows that the Veteran's colon cancer is not related to his 
exposure of asbestos during military service.  The Board observes 
that the March 2004 VA examiner provided the opinion that 
asbestos exposure has not been established as a cause of colon 
cancer and he is unable to find any plausible link between the 
Veteran's colon cancer.  In response, the Veteran submitted 
articles in July 2004 that indicate colon cancer may be 
associated with asbestos exposure.  The Court has held that a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).   However, in 
the present case, the medical articles submitted by the Veteran 
was not accompanied by the opinion of any medical expert; and, 
therefore, this information is insufficient to establish the 
required nexus between the Veteran's colon cancer and asbestos 
exposure during military service.  Accordingly, the medical 
articles, by themselves, do not constitute probative evidence 
that the Veteran's colon cancer is related to his asbestos 
exposure in service.   

 Furthermore, the Veteran was provided with another VA 
examination in October 2006 to determine whether his asbestos 
exposure is related to colon cancer with consideration of the 
articles submitted by the Veteran.  Based on a review of the 
claims file including the internet articles, VA treatment records 
and an examination of the Veteran, the examiner provided the 
opinion that the Veteran's asbestos exposure would be less than 
50 percent contributory to the Veteran's colon cancer.  She 
supported this opinion by stating that it is possible that 
asbestos exposure can contribute to the risk of colon cancer, 
especially long exposure history and possible ingestion of 
particles; however, asbestos exposure is not considered a major 
risk factor for developing colon cancer.  His exposure has been 
less than 10 years as in the quoted study.  His exposure is more 
like three years or less and more likely respiratory exposure as 
opposed to ingestion.  The examiner noted that there have not 
been clear links to colorectal cancer and asbestos exposure such 
as those studies seen with lung cancer and asbestos.  

In June 2009, the Board requested clarification from the October 
2006 VA examiner as the examiner indicated that the asbestos 
exposure contributed to the Veteran's colon cancer by stating 
that the Veteran's asbestos exposure was less than 50 percent 
contributory to the Veteran's colon cancer.  It appeared that the 
examiner may have misinterpreted the question of whether the 
Veteran's colon cancer was as likely as not (i.e., a 50 percent 
or greater probability) caused by or related to the Veteran's in-
service asbestos exposure.  In January 2010, the examiner 
clarified that she concluded it is less likely than not that the 
Veteran's asbestos exposure is the cause of his rectal cancer.  
The examiner noted that after reviewing the record again, 
including all the submitted information provided by the Veteran, 
she does not have any new opinions to provide concerning this 
matter, alluding to her rationale from the October 2006 VA 
examination.  She asserted that as stated previously there is an 
association between asbestos exposure and colon cancer; however, 
there is no definitive causative association.  The examiner 
provided an analysis of the medical literature and studies on the 
subject, determining that the Veteran's asbestos exposure was 
less than what was analyzed as part of the studies cited in the 
articles and that the Veteran most likely had a different form of 
exposure (inhalation versus ingestion) as those cited in the 
articles based on the circumstances of his service.  She also 
indicated that the Veteran had other risk factors for colon 
cancer such as alcohol use and a family history of the disorder.  
Accordingly, the Board finds the January 2010 medical opinion to 
be persuasive and highly probative on the issue of whether the 
Veteran's colon cancer was caused by or is related to in-service 
asbestos exposure as she provided a reasoned analysis supporting 
her opinion based on relevant medical literature, medical 
evidence and the evidence of record.  

The Board observes that the Veteran asserts that his colon cancer 
is related to his military service whether due to Agent Orange 
exposure, asbestos exposure or some other reason.  Lay assertions 
regarding medical matters such as an opinion whether a disability 
is related to an event, injury or disease in service has no 
probative value because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not a licensed health care professional; 
therefore, the lay opinion offered by the Veteran is not 
competent medical evidence and therefore, it has no probative 
value on whether there is a relationship between the Veteran's 
colon cancer and his military service.    

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's colon cancer is not related 
to military service to include as due to Agent Orange or asbestos 
exposure.  As the preponderance of the evidence is against the 
Veteran's claim and the benefit of the doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
Therefore, the Veteran's claim of entitlement to service 
connection for colon cancer is not warranted. 


ORDER

Entitlement to service connection for colon cancer to include as 
result of exposure to asbestos and/or Agent Orange is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


